Case 3:16-cv-00673-BJD-JRK Document 175 Filed 04/10/19 Page 1 of 1 PageID 7169




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

    THOMAS COOK and EMANUEL
    BERMUDEZ, individually and on
    behalf of all others similarly situated,

                                 Plaintiffs,

    vs.                                                       Case No. 3:16-cv-673-J-39JRK

    PALMER, REIFLER & ASSOCIATES and
    WAL-MART STORES, INC.,

                                 Defendants.
                                                /

                                               ORDER

           1.     The Motion for Leave to File an Explanation of Supplemental Authority in

    Support of Plaintiff’s Motion for Preliminary Approval of Class Action Settlement (Doc. No.

    174), filed April 3, 2019, is GRANTED.

           2.     Plaintiff Emanuel Bermudez shall have up to and including April 15, 2019 to file

    the one-page explanation contemplated in the Motion.

           DONE AND ORDERED at Jacksonville, Florida on April 10, 2019.




    kaw
    Copies to:
    Counsel of Record
